NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

S3 GRAPHICS CO., LTD. AND S3 GRAPHICS, INC.,
Appellants,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee, '

AND

APPLE INC., ~
Intervenor.

2012-1127

On appeal from the United States International Trade
Cormnission in Investigation No. 337-TA-724.

ON MOTION

Before PROST, Circuit Judge.
O R D E R

S3 Graphics Co., Ltd. and S3 _Graphics, Inc. move
without opposition to file an extended response brief of no

83 GRAPHICS CO V ITC 2

more than 11,000 words and for a 14-day extension of
tirne, until August 10, 2012, to file their reply brief.

Upon consideration thereof,

IT ls ORDERED THAT:

The motions are granted.

FoR THE CoURT

   /s/ Jan Horbaly
Date J an I-Iorbaly
Clerk

oct Clark S. Chene ,Es .

Dona1d R. Dunfier, ]§sq. u'_s_coun¥i!'i§\n EALSFOH

George A. Riley, Esq. “.*EFEUERAL mcmT
526 JuL 3 0 2012

.¢Awnonamv
susan